Citation Nr: 0528404	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  00-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether the veteran filed a timely and adequate 
substantive appeal to the February 1998 rating decision, 
denying entitlement to service connection for chloracne?

2.  Whether the veteran filed a timely and adequate 
substantive appeal to the February 1998 rating decision, 
denying entitlement to service connection for peripheral 
neuropathy with pain and fatigue as a result of exposure to 
herbicides?  

3.  Whether the veteran filed a timely and adequate 
substantive appeal to the February 1998 rating decision, 
denying entitlement to an increased rating for tinea 
corporis, evaluated as 10 percent disabling?

4.  Whether the veteran filed a timely and adequate 
substantive appeal to the February 1998 rating decision, 
denying entitlement to a rating in excess of 10 percent for 
hypertension? 

5.  Whether the veteran filed a timely and adequate 
substantive appeal to the February 1998 rating decision, 
denying entitlement to an increased (compensable) rating for 
hemorrhoids?

6.  Whether the veteran filed a timely and adequate 
substantive appeal to the February 1998 rating decision, 
denying entitlement to an increased (compensable) rating for 
residuals of a right knee laceration?

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities prior to June 25, 1993.

8.  Entitlement to an effective date earlier than June 25, 
1993, for a grant of entitlement to a 100 percent schedular 
rating for post-traumatic stress disorder.

9.  Entitlement to a schedular rating in excess of 50 percent 
for post-traumatic stress disorder, prior to June 25, 1993.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970 and from February 1972 to August 1986.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2001, at which time the issues of 
the veteran's entitlement to service connection for chloracne 
and peripheral neuropathy, to increased ratings for tinea 
corporis, hypertension, hemorrhoids, residuals of a right 
knee laceration, post-traumatic stress disorder (PTSD), and 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
were remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, so that additional 
development could be undertaken.  Within the February 2001 
remand, the Board found that, following entry of rating 
action in December 1999, denying the veteran's claim for 
increase for PTSD, a timely notice of disagreement was filed 
in May 2000, and with respect to the remaining issues, as 
denied by the RO in February 1998, a timely notice of 
disagreement was filed by the veteran later in 1998.  In 
neither case, however, was a statement of the case furnished 
to the veteran and, as such, the February 2001 remand was 
effectuated, pursuant to Manlincon v. West, 12 Vet.App. 238, 
240 (1999), primarily for the issuance of a statement of the 
case.

While the case remained in remand status, the RO by way of 
rating action in September 2004 increased the schedular 
evaluation assigned for the veteran's PTSD from 50 percent to 
100 percent, effective from June 25, 1993, the date of a 
routine future examination established in April 1991.  The 
foregoing date was found by the RO to be the date from which 
the veteran's claim had been continuously pending, 
notwithstanding a separate Board decision in July 1998 
denying an increase beyond 50 percent and the Board's 
determination in February 2001 that such decision was not 
clearly and unmistakably erroneous, neither of which was 
therein referenced.  The veteran was thereby advised that 
such action represented a full grant of benefits as to his 
claims for increase for PTSD and for a TDIU, and he was more 
accurately informed on page seven of the rating decision 
provided that the assignment of the 100 percent evaluation 
for PTSD rendered moot the issue of TDIU entitlement.  

In December 2004, the RO effectuated a reduction in the 
rating assigned for the veteran's service-connected 
hypertension, reducing the schedular rating therefor from 10 
to 0 percent, effective from March 1, 2005.  Notice of the 
reduction action was provided to the veteran through RO 
correspondence, dated December 7, 2004.  Should the veteran 
desire to challenge the reduction action, he is hereby 
advised that a timely notice of disagreement must be received 
by the RO within the one-year appellate period, ending 
December 7, 2005.  

Upon return of the case to the Board, it was ascertained that 
consideration of the Board's jurisdictional authority to 
review the merits of the issues number one through six, as 
identified on the title page of this document, was necessary.  
Notice was taken that the jurisdictional question was whether 
a timely and adequate substantive appeal had been filed as to 
each issue.  Notice of the pertinent facts, as well as law 
and regulations governing the jurisdictional question was 
then provided to the veteran and his attorney through the 
Board's correspondence, dated in May 2005.  In response, the 
veteran's attorney in a June 2005 letter to the Board 
indicated the following, in pertinent part:

First, regarding six physical conditions.  We 
have no information  regarding whether a 
substantive appeal was filed by (the veteran) on 
any of these issues.  We have contacted (the 
veteran), and he is unclear as to whether a 
substantive appeal was or was not filed.  

In addition, the veteran's attorney in his June 2005 
submission offered a notice of disagreement with September 
2004 action of the RO in assigning an effective date of June 
25, 1993, for a 100 percent schedular evaluation for PTSD.  
See 38 C.F.R. §§ 20.200, 20.201, 20.300 (2004).  As a 
statement of the case has not to date been issued as to that 
matter, such issue is addressed in the REMAND portion of this 
document per Manlincon.  Inexplicably intertwined therewith 
was another issue set forth by the attorney in June 2005 
that, notwithstanding the assignment of a 100 percent 
schedular evaluation for PTSD from June 25, 1993, there was 
for consideration the veteran's TDIU entitlement prior to 
that date.  Such matter has not to date been addressed by the 
RO and is herein remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
consideration.  

Lastly, a new claim for a rating in excess of 50 percent for 
PTSD prior to June 25, 1993, was referenced by the attorney 
in June 2005.  Such matter is also inextricably intertwined 
with matters herein on appeal and it is must therefore be 
addressed in the REMAND portion of this document, so that 
initial RO development and adjudication may be undertaken.  


FINDINGS OF FACT

1.  By a rating decision of February 1998, the veteran's 
claims for service connection for chloracne and for 
peripheral neuropathy with pain and fatigue as a result of 
herbicide exposure, and for increased ratings for tinea 
corporis, hypertension, hemorrhoids, and residuals of a right 
knee laceration were denied.  Notice of the action taken was 
provided to the veteran later that month.

2.  An appeal of the February 1998 action was initiated by 
the veteran in July 1998, followed by the RO's issuance of a 
statement of the case in March 2003.  

3.  An appeal was not thereafter perfected by the filing of a 
substantive appeal within the time limits prescribed by law 
as to those matters referenced above as being denied by the 
RO in its February 1998 action.  


CONCLUSION OF LAW

As a timely, adequate substantive appeal of the February 1998 
action, denying the veteran's claims for service connection 
for chloracne and for peripheral neuropathy with pain and 
fatigue as a result of herbicide exposure, and for increased 
ratings for tinea corporis, hypertension, hemorrhoids, and 
postoperative residuals of a right knee laceration was not 
filed, the Board is without jurisdiction to review the merits 
of such claims.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.200, 20.202, 20.300, 20.302, 20.303, 
20.305, 20.1103 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2004), and the applicable 
law and regulations have been the subject of holding of 
various Federal courts.

The questions herein presented, that of the timeliness of 
filing of a substantive appeal and its adequacy, are by 
definition legal ones, as they are governed not by the facts 
presented but by the controlling laws and regulations.  
Sabonis v. Brown, 6 Vet.App. 426, 429-30 (1994).  The facts 
surrounding the issue of the timeliness of the veteran's 
substantive appeal are undisputed.  Because the governing 
legal authority, and not the evidence, is dispositive of this 
matter, the VCAA and its implementing regulations are not for 
application in this instance.  See Mason v. Principi, 16 
Vet.App. 129, 132 (2002).

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. § 20.200.  A substantive 
appeal consists of a properly completed VA Form 9, Appeal to 
Board of Veterans' Appeals, or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  It should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  Id.

To be considered timely, a substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§§ 20.302(b), 20.303.  If the claimant fails to file a 
substantive appeal in a timely manner, he is statutorily 
barred from appealing the RO decision.  Roy v. Brown, 5 
Vet.App. 554, 556 (1993).

In this instance, a rating decision was entered on February 
12, 1998, denying the veteran's claims for service connection 
for chloracne and for peripheral neuropathy with pain and 
fatigue as a result of herbicide exposure, for increased 
ratings for tinea corporis, hypertension, hemorrhoids, and 
residuals of a right knee laceration, and for a TDIU.  Nine 
days later, the RO mailed correspondence to the veteran to 
his then-current address, wherein the denial of such claims 
was set forth.  A copy of the rating decision was furnished 
as an enclosure to the RO's letter, as was a VA Form 4107, 
Notice of Procedural and Appellate Rights, which explained 
the veteran's right to appeal.

In response to the RO's February 1998 letter, the veteran in 
July 1998 submitted a notice of disagreement in which he 
appealed the February 1998 denial of multiple benefits.  That 
was followed by the RO's issuance of a statement of the case 
that was mailed to the veteran at his then-current address of 
record on March 17, 2003.  

Received by the RO in April 2003 was a response from the 
veteran's attorney to the statement of the case of March 
2003.  Therein, the only benefits sought were clearly listed 
to include only an increased rating for PTSD and a TDIU, 
without reference to any of the other matters adjudicated by 
the RO in its February 1998 action.  No other correspondence 
was received by the RO within the 60-day period following the 
issuance of the statement of the case in March 2003.  As 
such, notwithstanding the veteran's execution of a 
substantive appeal relating to other adverse RO actions, a 
substantive appeal perfecting an appeal of the February 1998 
denial of service connection for chloracne and for peripheral 
neuropathy with pain and fatigue as a result of herbicide 
exposure, or for increased ratings for tinea corporis, 
hypertension, hemorrhoids, and residuals of a right knee 
laceration, was not timely filed within the allotted time.  

As well, the record reflects that the provisions of 38 C.F.R. 
§ 20.302(b) are not for application in this instance, as no 
additional evidence was received by the RO, following the 
issuance of the statement of the case in March 2003, within 
the time permitted to perfect an appeal, as would have 
required the RO to prepare and furnish a supplemental 
statement of the case and possibly extend the period within 
which to timely file the substantive appeal.  See 38 C.F.R. 
§ 20.302(b); VAOPGCPREC 9-97, 62 Fed. Reg. 15567 (1997).

In the absence of timely perfection of the appeal in 
question, the Board lacks jurisdiction to consider the merits 
of the claims.  Hence, this portion of the appeal must be 
dismissed.  Roy.


ORDER

An adequate, timely substantive appeal was not filed in 
connection with the RO's February 1998 action, denying claims 
for service connection for chloracne and for peripheral 
neuropathy with pain and fatigue as a result of herbicide 
exposure, and for increased ratings for tinea corporis, 
hypertension, hemorrhoids, and residuals of a right knee 
laceration.  The appeal as to those issues is dismissed.


REMAND

As set forth above in the Introduction, the veteran's 
attorney in June 2005 submitted a notice of disagreement with 
respect to the effective date assigned by the RO in September 
2004 regarding the veteran's entitlement to a 100 percent 
schedular evaluation for his service-connected PTSD.  
Inasmuch as a statement of the case has not to date been 
issued, remand is required under Manlincon for just that 
purpose.  Notice is hereby provided to the veteran that in 
order to perfect an appeal as to that matter he must submit a 
substantive appeal within 60-days of the RO's issuance of 
that statement of the case.  

Intertwined matters regarding the veteran's entitlement to a 
TDIU prior to June 25, 1993, and for a rating in excess of 50 
percent for PTSD prior to June 25, 1993, likewise are 
remanded in order to accomplish initial RO development and 
adjudication as to each.  The RO/AMC is reminded that the 
veteran's claim for a TDIU prior to June 1993 is a matter on 
appeal, while the question of his entitlement to a rating in 
excess of 50 percent prior to June 1993 is not, and should 
the initial determination as to that matter be adverse to the 
veteran, he must be advised in writing of his right to 
initiate and perfect an appeal relating thereto.  

Finally, notice of the VCAA as to those matters pending 
review is insufficient, given that the veteran was never 
properly advised of the information and evidence needed to 
substantiate such claims.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  

On the basis of the foregoing, this portion of the appeal is 
REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be notified in writing of what 
information and evidence are still needed 
to substantiate his claims of entitlement 
to a TDIU prior to June 25, 1993; 
entitlement to an effective date earlier 
than June 25, 1993, for a grant of 
entitlement to a 100 percent schedular 
rating for PTSD; and entitlement to a 
rating in excess of 50 percent for PTSD 
prior to June 25, 1993.  The veteran must 
also be notified what portion of any 
necessary evidence VA will secure, and 
what portion he himself must submit.  He 
must be advised to submit all pertinent 
evidence not already on file that he has 
in his possession, and that, if 
requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The veteran must be provided with a 
statement of the case involving his claim 
of entitlement to an effective date 
earlier than June 25, 1993, for the 
assignment of a 100 percent schedular 
evaluation for PTSD.  

3.  Initial development must be 
undertaken regarding the issue of the 
veteran's entitlement to a TDIU prior to 
June 25, 1993, with particular attention 
to the contentions advanced on his behalf 
by his attorney in April 2003 and June 
2005 correspondence.  

4.  Initial development must be 
undertaken the intertwined issue of the 
veteran's entitlement to a rating in 
excess of 50 percent for PTSD prior to 
June 25, 1993, followed by the initial 
adjudication of such matter.  In the 
event that the disposition is unfavorable 
to the veteran, he and his attorney must 
be advised in writing of the action taken 
and of his appellate rights.  The veteran 
is hereby advised that timely submission 
of a notice of disagreement is required 
to initiate an appeal and that the timely 
submission of a substantive appeal is 
necessary for the perfection of that 
appeal.  

5.  Any records of VA medical examination 
or treatment not already on file which 
pertain to the veteran's service-
connected PTSD, tinea corporis, 
hypertension, hemorrhoids, or residuals 
of a laceration of the right knee 
prepared prior to June 25, 1993, must be 
obtained for inclusion in his claims 
folder.  

6.  Lastly, the veteran's claims of 
entitlement to a TDIU prior to June 25, 
1993, and entitlement to an effective 
date earlier than June 25, 1993, for a 
grant of entitlement to a 100 percent 
schedular rating for PTSD must be 
adjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If any benefit sought 
on appeal remains denied, the veteran and 
his attorney must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


